IN THE SUPREME COURT OF PENNSYLVANIA

In re Transfer of Attorney to Administrative :   No. 10 IDE
Suspension Status Pursuant to Pa.R.D.E. :
219(l)                                       :   No. 204 DB 2018
                                             :
                                             :   Attorney Registration No. 95122
                                             :
                                             :   (Philadelphia)




                                          ORDER

PER CURIAM
       AND NOW, this 12th day of November, 2019, the Disciplinary Board having

certified his name to the Court for failure to pay expenses taxed under Pa.R.D.E.

208(g)(3), Mark Francis Houldin is transferred to administrative suspension status. See

Pa.R.D.E. 219(l). He shall comply with all the provisions of Pa.R.D.E. 217.